DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 2/14/2022, with respect to 112(f) interpretation of the first and second holding portions have been fully considered and are persuasive.  The 112(f) interpretation of first holding portion and second holding portion has been withdrawn based on the molded language denoting structure in claim 4 and the holding member being defined in the spec as an accommodating portion made of resin that holds the different elements. 

Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. In particular, the 112(f) interpretation of “control substrate” is not .

Applicant’s arguments with respect to claim(s) 1, 3-5 and 7 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the remarks, the Applicant stated that the applied references did not disclose the numeric keypad as an option or dismountable.  This deficiency is cured by the newly applied reference of Cheng.  
Regarding the newly applied reference of Cheng, this reference discloses using a physical keypad that can be removed from the overall device that has a thermal printer, which is taught in ¶ [16]-[18].  Once added to the device, the removable keypad can be used as an option for input.  This same device contains an IC card reader-writer.  Therefore, with the previously applied references teaching a physical keypad as an option combined with Cheng providing the detachable keypad feature, the overall combination of references teaches the claim limitations including the amendment to the claims.  
Thus, based on the above, the features of the claims are disclosed below.
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE FORMING APPARATUS COMPRISING AN OPERATING PORTION, AN INPUT DEVICE AND AN IC CARD READER THAT IS DISPOSED BEYOND A RIGHT SIDE WALL OF THE OUTER CASING FRAME.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control substrate in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (US Pub 2011/0181903) in view of Common Knowledge of MFP software keyboards, Takemoto (US Pub 2009/0123175), Kasatani (US Pub 2009/0007232) and Cheng (CN-105590376 (Pub Date: 11-02-2018)).

Re claim 1: Katsuyama teaches an image forming apparatus comprising: 


[0037] The present invention relates to an operating section structure capable of mounting a detachable authentication device usable on an image processing apparatus such as an MFP, a copying machine, a printer, a scanner, and an MFP having these functions, and on an information processing apparatus such as an IC card settlement system located in a company cafeteria, a newsstand, or the like and an IC card access control system installed on a door of a conference room or the like. On the front side of a document scanning unit, an image display surface and an authentication device placement surface, on which a detachable authentication device is externally mounted at an angle different from that of the image display surface, are provided. The image display surface includes a liquid crystal display (LCD) screen with or without a touch panel. The authentication device includes a non-contact communications type IC card reader/writer, a magnetic card reader/writer, an optical fingerprint scanner, and a security code input device with a numeric keypad. The device a device that performs not only authentication but also charge controls, such as a prepaid (subtractive) card reader/writer on which a subtractive card with the number of units prepaid in advance is placed while in use. However, the present invention is not limited to these and exemplary embodiments described with the accompanying drawings below.

[0043] When the authentication device is not added as an option to the operating section 6 of the apparatus 1 provided with the image display surface 9, personal authentication can be performed by pressing the authentication key (log-in key) 11 and 

[0046] When the image display surface 9 is inclined descending towards the front, the reflection of lights on the ceiling and the like is lessened and a display device such as an LCD is positioned adequately with respect to its view angle, making the display easier to see. Furthermore, if the image display surface 9 has a touch panel, the angle of screen keys becomes adequate, making the screen keys easier to press. Additionally, in the present embodiment, the numeric keypad 10 and the authentication key (log-in key) 11 are provided between the image display surface 9 and the authentication device mounting unit 8, making the authentication device 17 more recognizable than the authentication key (log-in key) 11. This makes users aware that the sequence of personal authentication is performed with a card or a fingerprint first. If the authentication device 17 is positioned to the left of the operating section 6, the operability of the authentication key (log-in key) and the keyboard appearing on the image display surface or the numeric keypad is not satisfactory when, for example, the device 17 is used on an information processing unit, such as an IC card access control system, and a user does not bring his/her employee ID card and enters with a temporary card. In terms of this, the operability is improved. More specifically, in the present embodiment, even in such a situation, the eyes of the user move in order from right to left (authentication device->authentication key->numeric keypad->screen keys), making it easier to recognize the order of operation to be performed. Accordingly, the flow of the operation not going from side to side makes it easier to operate the operating section 6.
 
an input device that is a separate member from the operating portion, the input device being provided adjacent to a right side of the operating portion when the image forming apparatus is seen from a position opposing the operating portion, and the input device being provided with a hardware key permitting input of the numerical value (e.g. the operation panel contains a numeric keypad that is used to enter numbers on the 

an IC card reader that is a separate member from the operating portion and the input device, the IC card reader being provided adjacent to a right side of the input device when the image forming apparatus is seen from a position opposing the input device, the IC card reader being configured to receive user information from an IC card (e.g. the IC card reader is right of the numeric keys on the MFP.  This is used to accept a user device or IC card in order to perform an authentication operation associated with the user utilizing the MFP, which is disclosed in ¶ [37] above.); 
a holding member having a structure that is configured to integrally hold the input device and the IC card reader (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58].);

[0058] FIGS. 12A and 12B are perspective views of an image processing apparatus provided with an operating section according to a third embodiment of the invention viewed from the right front side. FIG. 13 is a perspective view illustrating an operational panel having a variable angle tilting mechanism that is cut out of the apparatus according to the third embodiment depicted in FIGS. 12A and 12B. FIG. 14 is a perspective view illustrating a rear portion of a lower cover of the operational panel that is cut out to illustrate a hinge for the operational panel having the variable angle tilting mechanism viewed from the back of the apparatus. FIG. 15 is a side view of the operational panel 7 that is cut out to illustrate the hinge mechanism for the operational panel. In the third embodiment, a tilting mechanism 25 is provided on the upper surface of the 

wherein the holding member integrally holds the input device and the IC card reader (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58].).

However, Katsuyama fails to specifically teach the feature of permitting input of a numerical value.
However, this is well known in the art as evidenced by Common Knowledge of MFP software keyboards (Official Notice).  Similar to the primary reference, Common Knowledge of MFP software keyboards discloses using a MFP touch panel with a software keyboard to enter information (same field of endeavor or reasonably pertinent to the problem).    
Common Knowledge of MFP software keyboards discloses permitting input of a numerical value (e.g. with the use of MFP devices with an operation panel display, it is common to have a software keyboard that is used with both numbers and letters that reflect a physical keyboard.  This allows a user to input numerical and alphabetical information to be used by the MFP.).


However, this is well known in the art as evidenced by Takemoto.  Similar to the primary reference, Takemoto discloses a MFP that prints using a drum and developing devices (same field of endeavor or reasonably pertinent to the problem).    
Takemoto discloses an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum (e.g. the MFP discloses a drum-type image bearing member that is provided toner from the developing devices to form a color image to the drum, which is disclosed in ¶ [67]-[70].  The image is transferred to a sheet using a transfer device, which is disclosed in ¶ [74].), and 

[0067] The image forming stations 10c, 10m, 10y, and 10b include a drum-type image bearing members 11c, 11m, 11y, and 11b, respectively. Each of the image bearing members 11c, 11m, 11y, and 11b rotates in a clockwise direction while being charged by charging devices 12c, 12m, 12y, and 12b. 
[0068] Subsequently, an optical writing device 13 illuminates the image bearing members 11c, 11m, 11y, and 11b with laser beams Lc, Lm, Ly, and Lb, respectively based on image signals. 
[0069] After that, developing devices 14c, 14m, 14y, and 14b supply respective color of toners to latent images formed on the image bearing members 11c, 11m, 11y, and 11b so as to form toner images or visible images of respective colors thereon. 


an outer casing frame configured to accommodate the image forming portion therein (e.g. a housing is shown in figure 1 to contain the image forming portion of the MFP, which is disclosed in ¶ [62] and [63].).

[0062] At the right side of the image forming apparatus main body 100, a duplex unit or a sheet reverse unit 92 constitutes one of the side walls of a main body housing of the image forming apparatus 100 and is pivotally movable about a support shaft, not illustrated, at the bottom of the duplex unit 92 in the vertical direction thereof so that the upper portion of the duplex unit 92 can be opened pivotally when paper jams or the like occur in the duplex unit 92.

[0063] Referring now to FIG. 2, there is provided a schematic diagram illustrating the internal structure of the image forming apparatus main body 100, according to the illustrative embodiment. It is to be noted that the image reading unit 200, the ADF 300, and the optional sheet feed unit 400 illustrated in FIG. 1 are omitted in FIG. 2.

However, the main embodiment of the primary reference above fails to specifically teach the feature of such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion. 

Kasatani discloses such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion (e.g. the invention discloses a prior art aspect that shows the IC card reader a little more right than the right portion of the casing, which is shown in figure 17B, ¶ [13], [14] and [38] of the Katsuyama.  The primary reference was referring to the Kasatani reference.  The primary reference stated that Kasatani increased the overall footprint of the MFP and looked cluttered.  However, the overall function of Kasatani still performed the features of the primary reference of having multiple authentication methods that are outlined in ¶ [43]-[45], while not being as aesthetically pleasing in terms of overall design in the opinion of the primary reference’s inventors.  In addition, the Kasatani reference performs the feature of allowing plural users utilize the MFP without having to worry about crowding the device since the authentication devices can be approached from different directions, unlike the primary reference.  This prevents a second user from seeing a first user’s authentication information and causing the first user’s information to be leaked with only one authentication method used all the time and having every authentication device being arranged on one side of the MFP, which is disclosed in ¶ [151].).


[0044] An IC card C (see FIG. 3), which is inserted in the contact type IC card reader 45a to be used (or inserted in the non-contact type IC card reader 45b to be used), is distributed for each operator of, for example, the digital color complex machine 1 and stores authentication information or the like for specifying the operator. The authentication information or the like recorded on the IC card C is read by the contact type IC card reader 45a (or the non-contact type IC card reader 45b), thereby allowing the use of the digital color complex machine 1 within the range of an operator's authority granted corresponding to the authentication information. 
[0045] As shown in FIG. 3, the digital color complex machine 1 is roughly divided into an image processing unit section A and an information processing unit section B in its basic configuration. The printer 7 and the image scanner 8 belong to the image processing unit section A. On the other hand, the operations panel P, the external media input/output device 9, and the IC card reader 45 belong to the information processing unit section B. 

[0151] Accordingly, even where the digital color complex machine 1 is shared by plural users, it is possible to simplify the authentication operations. Particularly, where the digital color complex machine 1 is shared by plural users, the digital color complex machine 1 performs the authentication based on the authentication information acquired from external storage media when the users are switched. Thus, it is not necessary to input the first authentication information with the operations unit every time the users are switched. Furthermore, this makes it possible to reduce information leakage compared with the authentication with a user name/password. 

Lastly, However, the combination of references above fail to specifically teach an input device that is a separate member from the operating portion as an option, in a case in which the input device is provided as an option.

Cheng teaches an input device that is a separate member from the operating portion as an option, in a case in which the input device is provided as an option (e.g. the password keyboard (3) can be removed from the overall multi-functional terminal that can contain a printer.  This can be considered as an option that is separate from the display since it can be dismounted from the overall device, which is taught in ¶ [09] and [16]-[18].).

[0009] the shell is provided with a main control board, an industrial control main board, a USB HUB board, an interface board and a lithium battery; the shell surface is provided with a password keyboard, a fingerprint, a magnetic strip writer, thermal printer and contact type IC card reader; said password keyboard is detachable connected with the shell, the back of the shell is provided with a non-contact IC card reader-writer and reader, the communication interface and the outer connection power supply interface and a power supply switch;

[0015[ The beneficial effects of the invention are as follows:
[0016] 1, the existing similar product fixed screen angle is not adjustable: the touch screen uses the notebook rotating design can be folded, and at the back of the liquid crystal screen is added with multiple stage folding support design and automatic reset design, which not only can adjust the screen angle and the touch screen using, it can anti-vibration stably.
[0017] 2, aiming at the disadvantage of single current similar product use mode: the product designed to help and traditional compatible. are as follows:. designed to be embedded within the host and detachable password keyboard, when used as a self-service terminal fixed to input using the host machine to the 
[0018] 3, aiming at the defect of current similar product function without completing the integrated magnetic strip reader-writer, contact IC card reader-writer, a non-contact IC card reader-writer, reader, a password keyboard, a thermal printer, a fingerprint, a PSAM safety module, front and back cameras, lithium cell power supply management.

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 

In combination, Katsuyama performs the same function as it does separately of an image forming apparatus comprising: 
an operating portion of a touch panel type, the operation portion being capable of displaying a software key permitting input of a numerical value, the operation portion not being provided with a hardware key permitting input of the numerical value;
an input device that is a separate member from the operating portion, the input device being provided adjacent to a right side of the operating portion when the image forming apparatus is seen from a position opposing the operating portion, and the input device being provided with a hardware key permitting input of the numerical value; 
an IC card reader that is a separate member from the operating portion and the input device, the IC card reader being provided adjacent to a right side of the input device when the image forming apparatus is seen from a position opposing the input device, the IC card reader being configured to receive user information from an IC card; 

In combination, Common Knowledge of software keyboards performs the same function as it does separately of permitting input of a numerical value. 
In combination, Takemoto performs the same function as it does separately of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum, and an outer casing frame configured to accommodate the image forming portion therein.
In combination, Kasatani performs the same function as it does separately of such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion. 
In combination, Cheng performs the same function as it does separately of an input device that is a separate member from the operating portion as an option, in a case in which the input device is provided as an option. 

Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of permitting input of a 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum, and an outer casing frame configured to accommodate the image forming portion therein, as discussed by Takemoto, thereby having an image forming portion arranged in an MFP in a manner that will enhance or improve the stiffness of the main body housing that supports the printing components, as Takemoto discloses in ¶ [171]-[173]. 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion, as discussed by Kasatani, thereby reducing the leakage of authentication information when switching users at a MFP used by a plurality of users, as Kasatani discloses in ¶ [151]. 


Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made). 
 
 
Re claim 4: The teachings of Katsuyama in view of Common Knowledge of MFP software keyboards, Takemoto, Kasatani and Cheng are disclosed above. 
Katsuyama discloses an image forming apparatus according to claim 1, wherein the holding member includes a first holding portion (interpretation: a numeric keypad accommodating portion for accommodating the numeric keypad and a cable accommodating portion, which is disclosed on pages 16 and 17.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to hold the input device and 
a second holding portion (interpretation: a reader accommodating portion for accommodating the IC card reader, which is disclosed on page 16.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to hold the IC card reader, the first holding portion and the 

Re claim 7: Katsuyama teaches an image forming apparatus comprising: 
an operating portion of a touch panel type, the operation portion being capable of displaying a software key permitting input of a numerical value, the operation portion not being provided with a hardware key permitting input of the numerical value (e.g. the MFP contains a touch panel that allows a user to enter information on a displayed software keyboard via a touch operation.  The software keyboard does not contain hardware keys like the numeric keyboard to the right of the touch panel area of the display, which is disclosed in ¶ [37], [43] and [46] and figures 1 and 2.); 
an input device is provided adjacent to a right side of the operating portion when the image forming apparatus is seen from a position opposing the operating portion, and the input device being provided with a hardware key permitting input of the numerical value (e.g. the operation panel contains a numeric keypad that is used to enter numbers on the MFP.  The numeric keypad is to the right of the touch panel that is used to display a software keyboard, which is disclosed in figure 2, ¶ [37], [43] and [46] above.); 

a holding member having a structure that is configured to holed one of the IC card reader and the input device, or integrally hold the input device and the IC card reader (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58] above.); 
wherein in a case in which the holding member integrally holds the input device and the IC card reader (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58].).

However, Katsuyama fails to specifically teach the feature of permitting input of a numerical value.
However, this is well known in the art as evidenced by Common Knowledge of MFP software keyboards (Official Notice).  Similar to the primary reference, Common 
Common Knowledge of MFP software keyboards teaches permitting input of a numerical value (e.g. with the use of MFP devices with an operation panel display, it is common to have a software keyboard that is used with both numbers and letters that reflect a physical keyboard.  This allows a user to input numerical and alphabetical information to be used by the MFP.).

However, Katsuyama fails to specifically teach the features of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum, and an outer casing frame configured to accommodate the image forming portion therein.
However, this is well known in the art as evidenced by Takemoto.  Similar to the primary reference, Takemoto discloses a MFP that prints using a drum and developing devices (same field of endeavor or reasonably pertinent to the problem).    
Takemoto discloses an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum (e.g. the MFP discloses a drum-type image bearing member that is provided toner from the developing devices to form a color image to the drum, which is disclosed in ¶ [67]-

an outer casing frame configured to accommodate the image forming portion therein (e.g. a housing is shown in figure 1 to contain the image forming portion of the MFP, which is disclosed in ¶ [62] and [63] above.).

However, the main embodiment of the primary reference above fails to specifically teach the feature of at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion. 
However, this is well known in the art as evidenced by Kasatani, which is the reference disclosed in the background of the invention.  Similar to the primary reference, Kasatani discloses a place to interact with a contactless or a contact portion for a IC card for authentication (same field of endeavor or reasonably pertinent to the problem).    
Kasatani teaches at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion (e.g. the invention discloses a prior art aspect that shows the IC card reader a little more right than the right portion of the casing, which is shown in figure 17B, ¶ [13], [14] and [38] of the Katsuyama reference.  The primary reference was referring to the Kasatani reference.  The primary reference stated that Kasatani increased the overall footprint of the MFP and looked cluttered.  

However, the combination above fails to specifically teach the feature of an input device is dismountably provided adjacent to a right side of the operating portion as an option when the image forming apparatus is seen from a position opposing the operating portion.
However, this is well known in the art as evidenced by Cheng.  Similar to the primary reference, Cheng discloses a printer device with a display and keyboard (same field of endeavor or reasonably pertinent to the problem).    
Cheng teaches an input device is dismountably provided adjacent to a right side of the operating portion as an option when the image forming apparatus is seen from a position opposing the operating portion (e.g. the password keyboard (3) can be removed from the overall multi-functional terminal that can contain a printer.  This can 

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 

In combination, Katsuyama performs the same function as it does separately of an image forming apparatus comprising: 
an operating portion of a touch panel type, the operation portion being capable of displaying a software key permitting input of a numerical value, the operation portion not being provided with a hardware key permitting input of the numerical value; 
an input device is provided adjacent to a right side of the operating portion when the image forming apparatus is seen from a position opposing the operating portion, and the input device being provided with a hardware key permitting input of the numerical value; 
an IC card reader that is a separate member from the operating portion and the input device, the IC card reader being provided adjacent to a right side of the input device when the image forming apparatus is seen from a position opposing the input device, the IC card reader being configured to receive user information from an IC card; 
a holding member having a structure that is configured to holed one of the IC card reader and the input device, or integrally hold the input device and the IC card reader; 

In combination, Common Knowledge of software keyboards performs the same function as it does separately of permitting input of a numerical value. 
In combination, Takemoto performs the same function as it does separately of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum, and an outer casing frame configured to accommodate the image forming portion therein.
In combination, Kasatani performs the same function as it does separately of at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion. 
In combination, Cheng performs the same function as it does separately of an input device is dismountably provided adjacent to a right side of the operating portion as an option when the image forming apparatus is seen from a position opposing the operating portion. 

Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.



The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum, and an outer casing frame configured to accommodate the image forming portion therein, as discussed by Takemoto, thereby having an image forming portion arranged in an MFP in a manner that will enhance or improve the stiffness of the main body housing that supports the printing components, as Takemoto discloses in ¶ [171]-[173]. 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion, as discussed by Kasatani, thereby reducing the leakage of authentication information when switching users at a MFP used by a plurality of users, as Kasatani discloses in ¶ [151]. 


Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made). 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama, as modified by Common Knowledge of MFP software keyboards, Takemoto, Kasatani and Cheng, as applied to claim 1 above, and further in view of Akazawa (US Pub 2012/0080948).

Re claim 3: The teachings of Katsuyama in view of Common Knowledge of MFP software keyboards, Takemoto, Kasatani and Cheng are disclosed above.

However, Katsuyama fails to specifically teach the features of a control substrate accommodated inside the outer casing frame and configured to control the image forming portion, 

However, this is well known in the art as evidenced by Akazawa.  Similar to the primary reference, Akazawa discloses a MFP that connects an IC card reader with a keypad via a hub (same field of endeavor or reasonably pertinent to the problem).    
Akazawa discloses a control substrate (interpretation: a controller comprised of a CPU and memory that is used to perform the control of the image forming apparatus by using programs stored on the memory, which is disclosed on pages 11-13.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) accommodated inside the outer casing frame and configured to control the image forming portion (e.g. the MFP has a housing that encompasses a controller that controls the MFP, which is disclosed in ¶ [36] and [37].), 

[0036] In the multifunction peripheral 101, the above-mentioned power supply section 201 converts alternating current supplied from a commercial power source to direct current and supplies power to a reader section 202, a controller 203, a printer section 204, and the hub unit 103, through respective dedicated cables including the above-mentioned power supply wiring 308. 
[0037] The reader section 202 of the multifunction peripheral 101 is provided with a scanner for optically reading an original document. In the multifunction peripheral 101, when the user sets an original document and operates the console section 102, the controller 203 responsive to the operation transmits a control signal to the reader section 202. Then, the reader section 202 starts reading the original document and transfers read image data to the controller 203. 



[0044] With this arrangement, the hub circuit 301 is disconnectably connected to the USB host connector 303 of the controller 203, which is provided, as a serial interface adapted to the bus power for power supply, in the multifunction peripheral 101 as an electrical device. The USB device connector 304 functions as a first connection section connected to the USB host connector 303 via the serial interface. 
[0045] Further, the hub circuit 301 is disconnectably connected to a group of USB devices, not shown, via the above-mentioned USB host connectors 104 and 105 and a USB host connector 305. The USB devices as second electrical devices include a USB memory in which image data can be written and from which the same can be read, an IC card-authenticating card reader, a keyboard, etc. for example. The USB host connectors 104, 105, and 305 function as a second connection section for connection to the USB devices as second electrical devices. 
[0046] When a USB device is connected to one of the USB host connectors 104, 105, and 305, the controller 203 starts data communication via the hub circuit 301. 

Therefore, in view of Akazawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a control substrate accommodated inside the outer casing frame and configured to control the image forming portion, wherein the IC card reader is electrically connected to the control .  
 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama, as modified by Common Knowledge of MFP software keyboards, Takemoto, Kasatani and Cheng, as applied to claim 1 above, and further in view of Uchida (US Pub 2012/0243042).

Re claim 5: The teachings of Katsuyama in view of Common Knowledge of MFP software keyboards, Takemoto, Kasatani and Cheng are disclosed above.
Katsuyama discloses an image forming apparatus according to Claim 1, wherein the holding member includes a first holding portion configured to hold the input device and a second holding portion configured to hold the IC card reader, the first holding portion and the second holding portion being fixed to each other (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58] above.).

However, Katsuyama fails to specifically teach the feature of the first holding portion and the second holding portion being fixed to each other with a screw.
However, this is well known in the art as evidenced by Uchida.  Similar to the primary reference, Uchida discloses an operation panel held with a screw (same field of endeavor or reasonably pertinent to the problem).    
Uchida discloses the first holding portion and the second holding portion being fixed to each other with a screw (e.g. a screw is used to engage or hold a first panel with a second panel.  This is used to fix the panels together.  Using a screw to affix the different portions would allow for an easy to unlock configuration, which is disclosed in ¶ [212] and [213].).

[0210] [l1: Screw-Held Structure] 
[0211] FIG. 32 is a schematic diagram (first variation) illustrating the fixing structure between the panels in operation panel device 1 according to the embodiment of the present invention. In the configuration example in FIG. 32, similarly to operation panel device 1 illustrated in FIG. 4, second panel 200 is disposed above (closer to the user), and first panel 100 is disposed below (closer to image forming apparatus MFP). 
[0212] In the configuration example in FIG. 32(A), a through-hole 120 is made in the direction perpendicular to the display surface in part of first panel 100, and an engagement hole 220 that is opened to the side on which first panel 100 is located is made in second panel 200. As illustrated in FIG. 32(B), when operation panel device 1 is in the opened state, through-hole 120 of first panel 100 is aligned with engagement hole 220 of second panel 200 in the direction perpendicular to the display surface. That is, as illustrated in FIG. 32(B), a screw 410 pierces through-hole 120 and engagement hole 220 from a rear surface of first panel 100 on the side of image forming 
[0213] Thus, in the configuration illustrated in FIG. 32, the screw-held mechanism at the rear side of first panel 100 located below is adopted in the method for fixing the panels. An easy-to-unlock shape is adopted in the method for fixing the panels. 
[0214] That is, operation panel device 1 illustrated in FIG. 32 includes the fixing mechanism that fixes the state in which first panel 100 and second panel 200 do not overlap each other. The fixing mechanism is screw 410 that is a stopper piercing first panel 100 and second panel 200 from the side opposite to the display surface. 

Therefore, in view of Uchida, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first holding portion and the second holding portion being fixed to each other with a screw, incorporated in the device of Katsuyama, as modified by the features of Common Knowledge of MFP software keyboards, Takemoto and Kasatani, in order to affix two portions together with a screw to allow for an easy to unlock configuration, which makes it easier to separate affixed components (as stated in Uchida ¶ [213]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama, as modified by Common Knowledge of MFP software keyboards, Takemoto, Kasatani and Cheng, as applied to claim 4 above, and further in view of Sawada ‘530 (US Pub 2017/0026530).

Re claim 6: The teachings of Katsuyama in view of Common Knowledge of MFP software keyboards, Takemoto, Kasatani and Cheng are disclosed above.

a control substrate accommodated inside the outer casing frame and configured to control the image forming portion (e.g. it is inherent that the MFP contains a control mechanism, or a CPU, that is used to control the operations of the MFP.), 
wherein the IC holding member is provided with a recessed portion recessed from the second holding portion (e.g. the IC card holding unit is within a recessed portion of the unit that holds onto the holes in the base area (26), which is seen in figures 2 and 3, ¶ [40] and [41].), and

[0040] FIG. 3 is an enlarged perspective view illustrating an exemplary structure of the concave portion 14 for mounting an authentication device. The surface of the concave portion 14 for mounting an authentication device is nearly a horizontal authentication device placement surface as depicted in FIG. 16A. The surface of the concave portion 14 can be formed, for example, to have a smooth surface, and by adhering two kinds of double-sided tapes on the smooth surface, areas with two kinds of grains can be provided. More specifically, in the example depicted in FIG. 4, with two kinds of U-shaped double-sided tapes prepared, a larger size tape is adhered to form a first grain area (coarse grain area) 14a, a smaller size tape is adhered to the inside of the larger size tape to form a second grain area (fine grain area) 14b, and a non-grain area 14c is formed inside the second grain area 14b. The tapes having such shapes allow a worker to adhere the tapes without confusion. The reference numeral 15 depicted in FIG. 3 represents an opening formed on the back surface of the concave portion 14 for inserting a later-described USB cable. 
[0041] When an authentication device is to be mounted on the concave portion 14 for mounting an authentication device as depicted in FIG. 5A, the first grain area 14a, the second grain area 14b, and the non-grain area 14c are formed with the double-sided tapes as described above, and an authentication device 17 with a USB cable 16 disconnected is placed aligning with the 
 
wherein in the recessed portion, a cable electrically connecting the IC card reader and a main assembly of the image forming apparatus (e.g. the IC card reader has a cable connecting this device to the MFP, which allows for authentication.  ¶ [41] and [42] describe the arrangement of the cable with the authentication device being connected to the MFP.).  

[0041] When an authentication device is to be mounted on the concave portion 14 for mounting an authentication device as depicted in FIG. 5A, the first grain area 14a, the second grain area 14b, and the non-grain area 14c are formed with the double-sided tapes as described above, and an authentication device 17 with a USB cable 16 disconnected is placed aligning with the second grain area 14b. When the second grain area 14b is formed to match the contour of the authentication device 17, the authentication device 17 can be easily aligned with the mounting position. Thereafter, a detachable connector 18 of the USB cable 16 is connected, as depicted in FIGS. 6A and 6B, to a connector 
[0042] With the opening 15 thus provided, even when the externally mounted authentication device 17 to be arranged aligning with the placement surface is a wired type having a cable, as depicted in the figures, the connector and the cable can be, hidden inside the operating section. Thus, when the authentication device 17 is mounted as an option, the appearance of the apparatus as a whole is not ruined and the connector and the cable are not likely to be damaged.

However, Katsuyama fails to specifically teach the features of a cable electrically connecting the input device and a substrate provided inside the outer casing frame are accommodated.
However, this is well known in the art as evidenced by Sawada ‘530.  Similar to the primary reference, Sawada ‘530 discloses authentication using a IC card (same field of endeavor or reasonably pertinent to the problem).    
Sawada ‘530 discloses a cable electrically connecting the input device and a substrate provided inside the outer casing frame are accommodated (e.g. the invention discloses an input portion that is connected to the device’s processor through a cable, which is described in ¶ [64] and illustrated in figure 11.).


Therefore, in view of Sawada ‘530, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a cable electrically connecting the input device and a substrate provided inside the outer casing frame are accommodated, incorporated in the device of Katsuyama, as modified by Common Knowledge of MFP software keyboards, Takemoto and Kasatani, in order to have a cable connected to an input portion that allows for different configurations of the input portion, which improves operability of the MFP without increasing size (as stated in Sawada ‘530 ¶ [67]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sensu teaches a detachable connection of an external keyboard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/Primary Examiner, Art Unit 2672